       Case 2:21-cv-00019-WSH-PLD Document 4 Filed 02/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KEITH LAMONT BURLEY, JR.,                     )
                                              )
                       Plaintiff,             )       Civil Action No. 21-19
                                              )
               v.                             )       District Judge W. Scott Hardy
                                              )       Magistrate Judge Patricia L. Dodge
JOSHUA D. LAMANCUSA, et al.,                  )
                                              )
                       Defendants.            )

                                    MEMORANDUM ORDER

       This matter comes before the Court on pro se Plaintiff Keith Lamont Burley Jr.’s

Objections (Docket No. 3) to the Report & Recommendation (“R&R”) of Magistrate Judge

Patricia L. Dodge entered on January 15, 2021. (Docket No. 2). The R&R recommends that

Plaintiff’s “Request for Removal” (Docket No. 1) be denied and this federal case be dismissed.

Service of the R&R was made on Plaintiff by mail and he was informed that any objections to

same were due by February 1, 2021.

       On January 29, 2021, the Court received Plaintiff’s Objections to the R&R, in which he

maintains that this case should remain in federal court to shield him from bias and prejudice which

he believes exists in state court. (Docket No. 3 at 3-4, 6).

       In resolving a party’s objections, the Court conducts a de novo review of any part of the

R&R that has been properly objected to. Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). The

Court may accept, reject or modify the recommended disposition, as well as receive further

evidence or return the matter to the magistrate judge with instructions. Id. Upon careful de novo

review of the R&R, Plaintiff’s Objections and the entire record, the Court concludes that the

Objections do not undermine the R&R’s recommended disposition.

                                                  1
       Case 2:21-cv-00019-WSH-PLD Document 4 Filed 02/11/21 Page 2 of 2




       In so ruling, the Court agrees with Magistrate Judge Dodge’s conclusion that Plaintiff

cannot remove the civil action he commenced in the Court of Common Pleas of Lawrence County,

Pennsylvania to federal court. (See Docket No. 2 at 2). Pursuant to the federal removal statutes,

only state court defendants can remove cases to federal court. See 28 U.S.C. §§ 1441, 1443, 1446;

Conner v. Salzinger, 457 F.2d 1241, 1243 (3d Cir. 1972) (“It is settled that the cited removal

statutes confine the right of removal from a state court to a federal district court to a defendant or

defendants.”) (emphasis in original).

       Accordingly, in view of the foregoing, the Court enters the following Order:

       AND NOW, this 11th day of February, 2021,

       IT IS HEREBY ORDERED that Plaintiff’s Objections to the R&R (Docket No. 3) are

OVERRULED, and the R&R (Docket No. 2) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s “Request for Removal” (Docket No. 1) is

DENIED and this federal case is DISMISSED for the reasons set forth in the R&R and further

detailed herein.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.

                                                              s/ W. Scott Hardy
                                                              W. Scott Hardy
                                                              United States District Judge




cc:    Keith Lamont Burley, Jr. (via U.S. mail)
       EC0000
       SCI Forest
       286 Woodland Drive
       PO Box 945
       Marienville, PA 16239-2110

                                                  2
